DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II (Claims 12 and 15-23) in the reply filed on 12/21/2021 is acknowledged.  Claims 12 and 15-23 were examined on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 22 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites the limitation "a receptor for a surface antigen to the membrane scaffold protein".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner has interpreted the limitation as: “membrane scaffold protein”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15-17 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Numata et al. (2013).
et al. teaches the administration of a pharmaceutically effective amount of a nanodisc/nano-perforator comprising a phospholipid bilayer and amphipathic membrane scaffold protein (MSP) having a helix structure surrounding an outer circumferential surface of the nanodisk wherein the molar ratio of phospholipid:MSP is 130:65:1 (overlapping the claimed ratio) (Pg. 1418, Fig. 1 and Column 1, Lines 1-2 and Pg. 1419, Column 1, Lines 4-31) to a subject having the possibility of developing a viral infection (RSV) (Pg. 1419, Column 2, Lines 16-29), and reading on Claims 12, 16-17, and 22.

With regard to the limitation of Claim 15, this is a characteristic property of the claimed nanodisk/nanoperforator.  As the nanodisk/nanoperforator of the cited prior art anticipates the claimed structural features, it would be expected to have the same characteristics and properties when in use.  The MPEP at 2112.01 II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Claim(s) 12, 15-17 and 22-23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bhattacharya et al. (2010), cited in the IDS, as evidenced by Denisov et al. (2004).




et al. teaches the administration of a pharmaceutically effective amount of a nanodisc/nano-perforator comprising a phospholipid bilayer and amphipathic membrane scaffold protein (MSP) having a helix structure surrounding an outer circumferential surface of the nanodisk (Pg. 362, Fig. 1a and Column 1, Lines 1-9) to a subject having the possibility of developing a viral infection (influenza, belonging to the family Orthomyxoviridea) (Pg. 364, Column 1, Lines 23-31), and reading on Claims 12, 16-17 and 23;
wherein the molar ratio of phospholipid:MSP is (Pg. 363, Column 1, Lines 43-45, referencing Denisov et al. whom teaches optimal ratios of lipid:MSP of 100:1 and 150:1 (within the claimed molar ratio range), see Pg. 3480, Column 2, Lines 17-21), and reading on Claim 22.

With regard to the limitation of Claim 15, this is a characteristic property of the claimed nanodisk/nanoperforator.  As the nanodisk/nanoperforator of the cited prior art anticipates the claimed structural features, it would be expected to have the same characteristics and properties when in use.  The MPEP at 2112.01 II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (2010), cited in the IDS, as evidenced by Denisov et al. (2004), as applied to Claims 12, 15-17 and 22-23 above, and further in view of Borch et al. (2011) and Matrosovich et al. (1997).

The teachings of Bhattacharya et al. and Denisov et al. were discussed above.

Neither reference taught a method wherein the nanodisk comprised a glycolipid ganglioside receptor for a hemagglutinin (surface antigen of a virus), as required by Claims 18-21. 

Borch et al. teaches the formation of nanodisks comprising the ganglioside GM1 (Pg. 2, Column 2, Lines 18-33).


et al. teaches that in order to attach to host cells, influenza viruses must bind via their hemagglutinins (HAs) to sialylglycoconjugates exposed on cell-surface glycoproteins and/or gangliosides (Pg. 224, Column 1, Line 14 and Column 2, Lines 1-3) and that different influenza strains have different binding affinities for different gangliosides (Pg. 231, Table 4).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating an influenza infection in a subject by administration of a nanodisk of Bhattacharya et al. by modifying the nanodisk to comprise a ganglioside as taught by Borch et al. and further selecting a particular ganglioside depending in the strain of virus infecting or possibly infecting the subject, as suggested by the teachings of Matrosovich et al. because this is no more than the use of a known technique (incorporation of particular ganglioside into nanodisk) to improve a similar method/product (nanodisk treatment of viral infection) in the same way.  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;



 There would have been a reasonable expectation of success in making this modification because Bhattacharya et al. teaches the use of nanodisks to treat a viral infection, Borch et al. teaches that nanodisks can be produced having particular surface gangliosides, and Matrosovich et al. teaches that strains of virus have different affinities for different gangliosides.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/11/2022